Citation Nr: 0203348	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-19 697	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to April 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating action of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral pes planus.  

In December 2000, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus preexisted entry into 
military service.   

2.  Preexisting bilateral pes planus was aggravated by an 
incident in service beyond the natural progression of the 
disease.  


CONCLUSION OF LAW

The veteran's preexisting bilateral pes planus was aggravated 
in service. 38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001); 66 Fed.Reg. 
45620 (2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the veteran's November 1982 enlistment examination 
asymptomatic pes planus was diagnosed.  

In October 1983, the veteran complained of foot pain and was 
referred to the podiatry clinic, and in November 1983, the 
clinic diagnosed bilateral pes planus.  Physical examination 
at that time noted some swelling at the instep of both feet.  
Orthotics were issued in June 1984.  

In October 1984, he again complained of bilateral radiating 
pain from the patellar aspects, and indicated that it had 
caused a change in his walking pattern.  Physical examination 
revealed flat feet with swelling.  Foot motion was tender 
with pain to the patella.  

In November 1984, the veteran was provided routine leather 
arch supports and prescribed pain medication.  Service 
medical records further reflect that he was seen with similar 
complaints in May and June 1984.  At his discharge 
examination in April 1985, the veteran did not complain of 
foot problems and the examination noted clinically normal 
feet.  

A July 1985 VA hospital report was negative for any evidence 
of pes planus.

The veteran claimed entitlement to service connection for 
bilateral pes planus in September 1994.  

At a VA examination in December 1994, the veteran reported an 
11-year history of pain in both feet.  He used arch supports, 
but continued to have intermittent aching, that was 
intensified by prolonged standing, and eased by rest and use 
of Motrin.  Examination revealed marked bilateral pes planus.  
There was no swelling, heat, erythema or tenderness.  
Temperature, color and vasculature were normal.  All digits 
had normal range of motion.  X-ray examination noted evidence 
of bilateral pes planus, which appeared more pronounced on 
the right side.  

A February 1995 rating decision denied entitlement to service 
connection for bilateral pes planus, finding that pes planus 
was a congenital abnormality, which existed prior to, and was 
not aggravated by, service.  

VA outpatient treatment records for the period from April 
1985 to July 1995 are negative for any complaints or 
treatment pertaining to bilateral pes planus.  In August 
1995, he was seen with of a gait change due to left great toe 
pain and sore feet.  A radiograph was inconclusive.  He was 
assessed with pes planus, rule out tendonitis.  In November 
1995, he was noted to have bilateral pes planus.

The veteran was afforded a RO hearing in September 1996.  He 
testified that he had no problems with his feet prior to 
entry into military service.  However, after about a year in 
the military, he reportedly began experiencing foot pain and 
swelling.  The veteran testified that he self treated his 
foot condition from 1985 to 1994.  

Following a Board remand of December 2000, the veteran was 
afforded a VA examination in March 2001.  The veteran's 
claims folder was not initially available for review.  The 
veteran complained that he had foot pain after standing on 
his feet all day.  He reported a history of treatment for 
foot problems in service and continuing symptomatology 
subsequent to service.  The examiner found bilateral pes 
planus.  There were no obvious plantar callosities, and no 
localized tenderness.  Achilles tendon alignment was 
essentially normal.  There was some planovalgus deformity 
noted bilaterally with the collapse of the medial 
longitudinal arch in a seated position as well as when 
weight-bearing.  The examiner opined that it was at least as 
likely as not, that the veteran's pes planus was related to 
his time served in the military.  

Subsequent to the examination, the veteran's claims folder 
was forwarded to the examiner for review.  In an April 2001 
addendum to the March 2001 evaluation, a reviewing examiner 
opined that it was as least as likely as not, that the 
veteran's pes planus was exacerbated to some degree by his 
military service.  

The veteran submitted to a private examination by J. Rathgeb, 
M.D., in March 2001.  He told the examiner that he had no 
flat feet prior to service but developed problems after a 
couple years in the military.  He indicated that, while in 
the military, he couldn't run, had to wear tennis shoes and 
couldn't stand for prolonged periods.  The veteran complained 
of pain in his feet.  Upon evaluation, he was able to walk 
normally over short distances.  He was able to come up on his 
toes and invert his heals.  He had good subtalar and ankle 
motion.  His neurovascular status was intact.  The examiner 
reviewed x-rays and found flat feet.  The veteran was 
diagnosed with symptomatic flat feet and advised to use 
molded orthotics.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly adds to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain post-service 
treatment records.  In addition, in December 1994 and March 
2001, the veteran was afforded examinations for VA 
compensation purposes in connection with his claim.  
Subsequent to the Board remand in December 2000, the RO 
notified the veteran of the change in the law brought about 
by passage of the VCAA.  Additionally, the veteran was 
provided an opportunity to submit additional evidence or 
argument in support of his claim.  As noted, he was provided 
a VA examination in March 2001.  While the examiner did not 
initially have the benefit of review of the veteran's claims 
folder; an examiner later reviewed the claims folder and 
provided an opinion central to the issue on appeal.  
Accordingly, the Board finds that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
the rating decision on appeal, statement of the case and 
supplemental statement of the case sent to the veteran, he 
was advised of the laws and regulations applicable to his 
claim as well as the basis for the denial of his claim.  The 
veteran has not identified any additional evidence in support 
of his claim.  Accordingly, the Board finds that the duty to 
assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Id.  
Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under 
VA law and regulations.  38 C.F.R. § 3.303(c) (2001).  The VA 
General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  In sum, congenital diseases 
are service-connectable where a superimposed disease or 
injury occurs during, or as a result of, active service.  
VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990); 38 C.F.R. §§ 
3.303(c), 3.306.  Cf. 38 C.F.R. § 4.57 (2001).

Upon review of the evidence, the Board finds that the veteran 
currently suffers from bilateral pes planus, and that such 
condition existed prior to entry into service.  Although, the 
veteran contends that he did not have pes planus prior to 
entry into the military, the Board finds that the medical 
diagnosis made at service entrance in November 1982 to 
provide competent evidence of asymptomatic pes planus at that 
time.  There is no competent evidence to the contrary, and 
the appellant, as a lay person untrained in the field of 
medicine, is not competent to offer a contrary opinion.

Nevertheless, the Board finds there is competent evidence 
that the veteran's preexisting bilateral pes planus was 
aggravated by service.  In this regard, the Board relies upon 
the aforementioned service medical records that indicate 
treatment for pes planus in service, and the opinion 
expressed by the VA examiner in April 2001, that pes planus 
was exacerbated to some degree by military service.  There is 
no competent medical evidence that in-service treatment of 
the veteran's bilateral pes planus was due solely to the 
natural progress of the disease, or that the pes planus was 
strictly congenital in origin.  The Board may not substitute 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

Accordingly, service connection for bilateral pes planus is 
granted.  


ORDER

Service connection for bilateral pes planus is granted.  

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

